Citation Nr: 0423198	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  00-06 938A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for residuals of a shrapnel wound to the head.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for the residuals of cold injury, to include 
chronic fainting spells, skin cancer, poor circulation, 
arthritis, ruptured disc, and atrial fibrillation.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado and in April 2002, by the VA RO in Jackson, 
Mississippi.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of entitlement to service connection for the PTSD, 
residuals of a shrapnel wound to the head, and residuals of 
cold injury to include chronic fainting spells, skin cancer, 
poor circulation, arthritis, ruptured disc, and atrial 
fibrillation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2000 decision, the Board denied entitlement to 
service connection for the residuals of a shrapnel wound to 
the head and the residuals of cold injury to include chronic 
fainting spells, skin cancer, poor circulation, arthritis, 
ruptured disc, and atrial fibrillation.

2.  The additional evidence received since the June 2000 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for residuals of 
a shrapnel wound to the head and the residuals of cold injury 
to include chronic fainting spells, skin cancer, poor 
circulation, arthritis, ruptured disc, and atrial 
fibrillation.


CONCLUSIONS OF LAW

1.  The June 2000 Board decision that denied the veteran's 
claims of entitlement to service connection for residuals of 
a shrapnel wound to the head and the residuals of cold injury 
to include chronic fainting spells, skin cancer, poor 
circulation, arthritis, ruptured disc, and atrial 
fibrillation is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received to reopen the claim of entitlement to 
service connection for residuals of a shrapnel wound to the 
head and the residuals of cold injury to include chronic 
fainting spells, skin cancer, poor circulation, arthritis, 
ruptured disc, and atrial fibrillation is new and material, 
and the claims are reopened.  38 U.S.C.A. §§ 5100 et. seq., 
5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claims for service 
connection for residuals of a shrapnel wound to the head and 
the residuals of cold injury to include chronic fainting 
spells, skin cancer, poor circulation, arthritis, ruptured 
disc, and atrial fibrillation were received prior to that 
date (in June 2001), those regulatory provisions do not 
apply.

The Board is granting the appellant's claim to reopen the 
previously denied claims for residuals of a shrapnel wound to 
the head and the residuals of cold injury to include chronic 
fainting spells, skin cancer, poor circulation, arthritis, 
ruptured disc, and atrial fibrillation.  No additional 
evidence is required to make a determination as to this 
issue, and, hence, any failure to comply with VCAA 
requirements as to these issues would not be prejudicial to 
the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Similarly, any 
failure to comply with notice requirements addressed in 
Paralyzed Veterans of America, et. Al. v. Secretary of 
Department of Veterans Affairs (PAV), 345 F.3d 1334 (Fed. 
Cir. 2003) and Disabled American Veterans, et. Al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).   

In a June 2000 decision, the Board denied the veteran's 
claims for residuals of a shrapnel wound to the head and the 
residuals of cold injury to include chronic fainting spells, 
skin cancer, poor circulation, arthritis, ruptured disc, and 
atrial fibrillation.

In arriving at this decision, the Board noted that while the 
medical evidence reflected treatment for and diagnoses of 
syncope, basal cell cancer, vascular insufficiency and 
peripheral vascular disease, generalized osteoarthritis, a 
ruptured disc at L4 with degenerative hypertrophic arthrosis 
of the cervical and lumbar spine, and atrial fibrillation, 
the medical evidence did not establish that these conditions 
were the result of cold injury.  Rather, the report of a VA 
examination conducted in September 1998 offered the opinion 
that the veteran's peripheral vascular disease was most 
likely related to tobacco abuse, and his syncope was found to 
be most likely related to his cardiac conditions.  No opinion 
was expressed for the cause of diagnosed history of atrial 
fibrillation or basal cell carcinoma, and his generalized 
joint disease (osteoarthritis) was found to be most likely 
not secondary to cold injury.  A history of cold injury was, 
however, diagnosed, by history.  The examiner noted 
specifically that the claims file had not been reviewed in 
conjunction with the examination.

Moreover, the Board noted, service medical records were 
absent for treatment for cold injuries inservice, and records 
of treatment the veteran received post-service did not 
reflect treatment for the claimed conditions until many years 
after separation from service, the earliest such evidence 
being dated in 1970-clearly outside the presumptive periods 
allowed by regulation, where appropriate.

The Board further noted that the veteran testified in April 
1999 that he was locked in a freezer during service, which 
resulted in his cold injuries.  He also stated in written 
statements that his back was injured when offloading 
acetylene tanks off a truck.  Two tanks fell and hurt him.  
Nonetheless, accepting, without finding, that the veteran 
sustained these injuries, the Board held, essentially, it 
could not grant service connection for disabilities first 
evidenced long after discharge from active service, without 
medical evidence that such disabilities were causally related 
to the veteran's active service. 

Concerning his claim for the residuals of a shrapnel wound to 
the head, the Board noted, the medical evidence showed that 
the veteran manifested a scar on his scalp, but without any 
retained shrapnel.  The September 1998 VA examination report 
offered no opinion as to the cause of the scar.  Service 
medical records were absent any treatment for or diagnosis of 
a shrapnel wound.

Noting the veteran's assertion that he had been wounded in 
combat, the Board considered the applicability of 38 U.S.C.A. 
§ 1154(b) to his claim.  After analysis of the available 
record, however, the Board found that the veteran had not 
participated in combat.  In contrast, post-service VA 
treatment records reflected that the veteran had sustained 
many injuries to his face and head after service, including a 
skull fracture.

Hence, the Board determined that service connection for the 
scar could not be granted as a residual of a shrapnel wound 
to the head.

As the June 2000 Board decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 
38 C.F.R. § 20.1100, 3.156(a).  A final decision may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether the evidence is new and material, VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in June 2001.

In the instant case, the Board finds that evidence submitted 
since the June 2000 Board decision provides a sufficient 
basis to reopen the previously denied claim.  This evidence 
includes service personnel records received at the RO in 
April 2000 and a buddy statement submitted by the veteran in 
October 2002.  Service personnel records establish that the 
veteran was assigned to Construction Battalion Maintenance 
Units 545 and 558, that he was authorized to wear the Seabee 
insignia, and that he served oversees, including New Guinea, 
from September 1944.  The buddy statement is a handwritten 
document signed by 12 former members of CBMU 545, and the 
wife of a 13th former member.  The document states:

We were members of CBMU 545during World 
War Two in New Guinea and was in a war 
zone and had forces below us and above us 
and was subject to air raids and sniper 
attacks.

The members signed their names and provided their addresses.

These records were not in the claims file at the time of the 
June 2000 Board decision.  The service personnel records, 
while received by the RO in April 2000, were not present in 
the claims file at the time of the Board's review and 
analysis prior to the June 2000 decision.  

This evidence, service personnel records showing that the 
veteran served oversees as a member of CBMU 545, in New 
Guinea, and the buddy statement attesting to the combat 
conditions under which the unit served, is significant enough 
that it must be considered in order to fairly decide the 
merits of the claims.

Thus, the Board finds that evidence submitted since the June 
2000 Board decision provides a basis to reopen these claims.

However, while this evidence establishes that the veteran 
served under combat conditions, such as to warrant 
consideration as provided in 38 U.S.C.A. § 1154(b)-see 
Pentecost v. Principi, 16 Vet. App. 124 (2002)-the record 
still presents inconsistencies in that the veteran sustained 
injuries to his face and head after his discharge from active 
service.  Concerning the residuals of cold injuries, the 
Board notes that the examiners who conducted the September 
1998 examinations did not have the veteran's claims file for 
review-including the newly obtained service personnel 
records and, specifically, confirmation of his service 
overseas, as attested to in the September 1998 buddy 
statement confirming the accident with the freezer-in 
conjunction with arriving at their opinions.

Given the location and nature of the veteran's active 
service, however, the Board finds that it is necessary to 
make further attempts to reconstruct the veteran's service, 
including obtaining unit histories and other available 
records.  The Board therefore finds that further development 
is required prior to the adjudication of the appellant's 
claim.

Accordingly, the claims are reopened and the issues for 
adjudication now before the Board are entitlement to service 
connection for residuals of a shrapnel wound to the head and 
the residuals of cold injury to include chronic fainting 
spells, skin cancer, poor circulation, arthritis, ruptured 
disc, and atrial fibrillation.  However, as indicated above, 
the Board finds that a remand to the agency of original 
jurisdiction for additional development is required.  The 
issues of entitlement to service connection for residuals of 
a shrapnel wound to the head and the residuals of cold injury 
to include chronic fainting spells, skin cancer, poor 
circulation, arthritis, ruptured disc, and atrial 
fibrillation will be the subject of a later decision.


ORDER

New and material evidence having been received, the 
appellant's claims for service connection for residuals of a 
shrapnel wound to the head and the residuals of cold injury 
to include chronic fainting spells, skin cancer, poor 
circulation, arthritis, ruptured disc, and atrial 
fibrillation are reopened.  To that extent only, the claims 
are granted.


REMAND

As noted above, the Board has reopened the previously denied 
claims for service connection for residuals of a shrapnel 
wound to the head and the residuals of cold injury to include 
chronic fainting spells, skin cancer, poor circulation, 
arthritis, ruptured disc, and atrial fibrillation.  In 
addition, the veteran seeks entitlement to service connection 
for PTSD.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, as explained above, the record now contains evidence 
of the veteran's service overseas, and particularly of his 
service as a Seabee with CMBU 545 overseas, including New 
Guinea, and the combat conditions under which the unit 
served.

The Board notes that the RO attempted to verify the veteran's 
averred stressors with U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  USASCRUR provided a 
response in May 2004 indicating that it was unable to confirm 
a torpedo attack on a ship identified by the veteran as the 
"New Amsterdam" in June 1945.  Further research revealed 
that a U.S. Army transport, the Nieuwe Amsterdam, was hit by 
a German torpedo in January 1945.  However, it was not 
possible to determine if the veteran had been on board, as 
unit histories did not identify the troop transports used to 
move personnel and Army Transport records for the relevant 
time period had reportedly been destroyed.  USASCRUR referred 
to unit histories for the veteran's identified units of 
assignment, CBMU 545 and 558, but did not enclose these 
documents for independent review.

The incident involving the torpedoing of the troop transport 
the veteran was stationed aboard is not the only stressor the 
veteran identified.  Among his other stressors, he has also 
described being subjected to enemy air strikes, sniper 
attacks, and other general combat conditions.  Moreover, the 
veteran has indicated that he served another 10 years in the 
reserves after his discharge from active duty.  Hence, the 
Board finds that it is necessary to make further attempts to 
obtain additional service medical and personnel records.  In 
addition, the unit histories of CBMU 545 and 558, in addition 
to other available documents, must be obtained for 
independent review.

Second, the Board notes that there is some question as to the 
nature of the veteran's psychiatric disorder.  VA treatment 
records show that he was diagnosed with PTSD in May 1999.  
More recent VA treatment records reflect that the veteran is 
diagnosed with depression, and with anxiety that, in May 
2004, was found to be secondary to his respiratory condition.  
VA treatment records reflect that a psychiatry consult was 
ordered in March 2004, but the report is not of record.

In July 2000, the veteran underwent VA examination for PTSD, 
at which time he was diagnosed with dysthymia, rule out PTSD.  
Subsequent evaluation, including clinical testing, was 
accomplished in August 2000.  The examiner then diagnosed 
dysthymia and provided the following comment:

This veteran is endorsing numerous 
symptoms, but his unreliable military 
history fails to support his case.  
Psychological testing indicates a general 
tendency toward over-stating claims of 
emotional disturbance, perhaps toward the 
goal of compensation.  This veteran does 
not meet DSM-IV criteria for PTSD.  His 
presentation is most consistent with 
depression (dysthymia) secondary to 
medical problems.

However, it is noted that in evaluating the veteran's 
clinical results on the Mississippi Scale for Combat-Related 
PTSD, the examiner deemed them not relevant, as the veteran 
did not report any "reliably convincing military events that 
meet the DSM-IV's criteria for PTSD."  Those events he did 
report, the examiner noted, were largely vague and imprecise, 
and lacked sufficient detail.  Where he did recall specific 
details, those details reported verbally at the examination 
were inconsistent with earlier written statements of record.  
The examiner judged the veteran an unreliable historian.

Notwithstanding, the Board notes that the claims file now 
contains evidence which support the veteran's arguments that 
he served in combat.  Service department documents reflect 
that he was authorized to wear the Seabee insignia, and that 
he was assigned to CBMU 545 and served overseas, including 
New Guinea.  Buddy statements attest to the combat conditions 
under which they, and the veteran, served as members of CBMU 
545.

Similarly, the September 1998 VA examinations for cold injury 
residuals and scars, were performed without benefit of review 
of the claims file.  Moreover, these examinations were 
conducted prior to receipt of evidence corroborating both the 
veteran's account of being trapped in a freezer for an 
extended period of time, and his report of being subject to 
enemy fire.

The Board thus finds it would be helpful to proffer the 
veteran current examinations to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature, extent and etiology of his claimed PTSD, 
residuals of a shrapnel wound to the head, and residuals of 
cold injury to include chronic fainting spells, skin cancer, 
poor circulation, arthritis, ruptured disc, and atrial 
fibrillation, in totality.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

Finally, the record shows the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since April 1970.  While the RO granted a permanent and 
total disability for nonservice connected pension in an 
October 1971 rating decision, in part on the basis of this 
finding by SSA, these records have not been obtained.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for PTSD, residuals 
of a shrapnel wound to the head, and the 
residuals of cold injury to include 
chronic fainting spells, skin cancer, 
poor circulation, arthritis, ruptured 
disc, and atrial fibrillation.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for 
PTSD, residuals of a shrapnel wound to 
the head, and the residuals of cold 
injury to include chronic fainting 
spells, skin cancer, poor circulation, 
arthritis, ruptured disc, and atrial 
fibrillation; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran again identify all VA and non-VA 
health care providers who treated the 
veteran for his claimed conditions 
immediately following his discharge from 
active service in 1946 to the present.  
The RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records and mental hygiene records 
including any and all records of 
individual and group therapy for 
treatment accorded him at VA Medical 
Centers (VAMCs) in Memphis, Tennessee, 
St. Louis, Missouri, and Jackson, 
Mississippi from the veteran's discharge 
in 1946 to the present.

4.  The RO should request a copy from SSA 
of the decision that found the veteran 
disabled, and of all medical evidence 
used to in arriving at that 
determination.

5.  The RO should verify the dates and 
character of discharge of all of the 
veteran's active service and reported 
reserve service.

6.  The RO should obtain any additional 
service medical and personnel records 
from all identified periods of active and 
reserve service.  In particular, the RO 
should request medical records of 
treatment accorded the veteran at medical 
facilities affiliated with 
?	COMSERFOR7th Flt R/B (EDUR) 
from approximately August 1944 
to September 1994
?	CBMU 545, from approximately 
September 1944 to November 1945
?	CBMU 558, from approximately 
November 1945 to March 1946.

7.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

8.  The RO should request the USASCRUR 
provide any available information which 
might corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:  as a member of the CBMU 545 
and 558, with service overseas, including 
in New Guinea from approximately August 
1944 to November 1945.
?	Exposure to general combat 
conditions, including enemy 
mortar, air, and sniper attacks
?	Exposure to enemy air attacks, 
including Japanese suicide bomber 
attacks, and enemy torpedo 
attacks at sea, including when 
transferring from one duty 
station to another in the South 
Pacific.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment; copies of buddy 
statements:
?	dated in October 2002
?	dated in September 1998
?	undated but postmarked in 
November 2002

copies of the veteran's stressor 
statements dated in
?	November 1999
?	June 2000
?	March 2001
?	Various, but received at the RO in 
June 2001
?	May 2004

a copy of his April 1999 hearing 
transcript, and any further statements 
the RO receives pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC, the service department, or 
USASCRUR, including the request for unit 
morning reports and unit histories.  In 
particular, the RO should request unit 
histories for CBMU 545 for the following 
time periods:
?	June through September 1944
?	October through December 1944
?	January through March 1945
?	April through June 1945
?	July through September 1945
?	October through December 1945

And for CBMU 558 for the following time 
periods:
?	October through December 1945
?	January through March 1945

The RO is reminded to search under any 
and all identification numbers for the 
veteran. 

9.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists. 
to determine the nature, extent, and 
etiology of his claimed PTSD, residuals 
of a shrapnel wound to the head, and the 
residuals of cold injury to include 
chronic fainting spells, skin cancer, 
poor circulation, arthritis, ruptured 
disc, and atrial fibrillation.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed PTSD, residuals of a 
shrapnel wound to the head, and the 
residuals of cold injury to include 
chronic fainting spells, skin 
cancer, poor circulation, arthritis, 
ruptured disc, and atrial 
fibrillation.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed PTSD, residuals of a 
shrapnel wound to the head, and the 
residuals of cold injury to include 
chronic fainting spells, skin 
cancer, poor circulation, arthritis, 
ruptured disc, and atrial 
fibrillation.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric, scalp 
or skin pathology, and disabilities 
that may be the result of long term 
exposure to the cold, to include a 
disability manifested by fainting 
spells, skin cancer, a circulatory 
disorder, arthritis to include a 
back disorder and ruptured disc, and 
atrial fibrillation.
?	Provide an opinion as to the date of 
onset and etiology for any 
psychiatric disability to include 
depression, anxiety, or PTSD; scalp 
or skin pathology; and any 
disability that may be the residual 
of exposure to the cold including a 
disability manifested by fainting 
spells, skin cancer, a circulatory 
disorder, arthritis including a back 
disorder and ruptured disc, and 
atrial fibrillation.  In particular, 
the examiners are requested to 
provide the following opinions:
1.	Is it at least as likely as not 
that any diagnosed psychiatric 
disability, to include 
depression, anxiety, and PTSD, 
is the result of stressors the 
veteran experienced during his 
active?
2.	Is it at least as likely as not 
that any diagnosed scalp or 
skin disorder, to include a 
scar, is the result of an 
inservice shrapnel wound to the 
head?
3.	Is it at least as likely as not 
that any diagnosed disability 
manifested by fainting spells 
is the result of the veteran's 
active service, including 
inservice exposure to the cold?
4.	Is it at least as likely as not 
that any diagnosed skin cancer 
is the result of the veteran's 
active service, including 
inservice exposure to the cold?
5.	Is it at least as likely as not 
that any diagnosed circulatory 
disorder is the result of the 
veteran's active service, 
including inservice exposure to 
the cold?
6.	Is it at least as likely as not 
that any diagnosed arthritis, 
to include a back disorder and 
ruptured disc, is the result of 
the veteran's active service, 
including inservice exposure to 
the cold?
7.	Is it at least as likely as not 
that any diagnosed atrial 
fibrillation is the result of 
the veteran's active service, 
including inservice exposure to 
the cold?

10.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for service connection for 
PTSD-in accordance with Pentecost, 
supra- residuals of a shrapnel wound to 
the head, and the residuals of cold 
injury to include chronic fainting 
spells, skin cancer, poor circulation, 
arthritis, ruptured disc, and atrial 
fibrillation.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



